Exhibit 10.4

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of [●],
2019, by and among Purple Innovation, Inc., a Delaware corporation (including
any successor entity thereto, “Parent”), and the undersigned parties listed
under Investors on the signature page hereto (each an “Investor” and
collectively, the “Investors”).

 

WHEREAS, Purple Innovation, LLC, a wholly owned subsidiary of Parent, and the
Investors are entering into that certain Amended & Restated Credit Agreement,
dated as of the date of this Agreement (the “Amended Credit Agreement”),
together with Delaware Trust Company, as Collateral Agent, which amends and
restates that certain Credit Agreement, dated as of February 2, 2018, by and
among such parties;

 

WHEREAS, in connection with the entering into of the Amended Credit Agreement,
Parent is issuing to the Investors warrants to purchase shares of Class A Common
Stock of Parent (the “Warrants”); and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Warrants and
shares of Class A Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Class A Common Stock” means the class A common stock, par value $0.0001 per
share, of Parent (including any successor common equity securities into which
such securities are exchanged or converted).

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of July 29, 2015, between Parent and Global Partner Sponsor
I LLC, as amended.

 

“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“InnoHold” means InnoHold, LLC.

 

 

 

  

“InnoHold Registration Rights Agreement” means that certain Registration Rights
Agreement entered into by Parent and InnoHold, dated as of February 2, 2018.

 

“InnoHold Securities” means those securities included in the definition of
“Registrable Securities” specified in the InnoHold Registration Rights
Agreement.

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Other Investors Registrable Securities” means any securities which Parent may
have obligations to register under the Other Investors Registration Rights
Agreement.

 

“Other Investors Registration Rights Agreement” means the registration rights
agreement entered into by Parent with the Investors as of February 2, 2018.

 

“Other PIPE Registrable Securities” means any securities which Parent may have
obligations to register under Other PIPE Registration Rights Agreements.

 

“Other PIPE Registration Rights Agreements” means the registration rights
agreements entered into by Parent with Baleen Capital Investors II LLC, Baleen
Capital Fund LP, Greenhaven Road Capital Fund 1, L.P., Royce Value Trust, Inc.,
David Capital Partners, LP, Pleiades Investment Partners – DC, L.P. and Dane
Capital Fund LP, as of February 2, 2018.

 

“Other Registrable Securities” means the Founder Securities, the InnoHold
Securities, the Other Investors Registrable Securities, and the Other PIPE
Registrable Securities.

 

“Other Registration Rights Agreements” means the Founders Registration Rights
Agreement, the InnoHold Registration Rights Agreement, the Other Investors
Registration Rights Agreement, and the Other PIPE Registration Rights
Agreements.

 

“Paired Security” means one share of Class B Common Stock of Parent and one
Class B Unit of Purple Innovation, LLC, which are exchangeable together for one
share of Class A Common Stock.

 

“Parent” is defined in the preamble to this Agreement, and shall include
Parent’s successors by merger, acquisition, reorganization or otherwise.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.2.2(a).

 

“Proceeding” is defined in Section 6.10.

 

“Purple Team Registration Statement” means a registration statement to be filed
by Parent registering the issuance of Class A Common Stock to InnoHold and to
the former members of Purple Team, LLC (the “Purple Team Members”), upon the
exchange of Paired Securities by InnoHold and the Purple Team Members.

 

2

 

  

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means all of the Warrants and the Warrant Shares
issuable upon exercise of the Warrants. Registrable Securities include any
warrants, share capital or other securities of Parent issued as a dividend or
other distribution with respect to or in exchange for or in replacement of such
Warrants and Warrant Shares. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by Parent and subsequent public distribution of them shall
not require registration under the Securities Act; (c) such securities shall
have ceased to be outstanding or (d) the Registrable Securities are freely
saleable under Rule 144 without volume limitations or manner-of-sale
restrictions and without the need for current public information pursuant to
Rule 144 (including Rule 144(i)(2)) as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to Parent’s transfer agent and
the affected Investors, as reasonably determined by Parent, upon the advice of
counsel to Parent.

 

“Registration Expenses” is defined in Section 3.3.

 

“Registration Statement” means a registration statement filed by Parent with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Rule 415” means Rule 415 promulgated under the Securities Act (or any successor
rule promulgated thereafter by the SEC).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Courts” is defined in Section 6.10.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Warrant Shares” is defined in the recitals to this Agreement.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time after the date of this Agreement, Investors holding a
majority-in-interest of Registrable Securities then issued and outstanding may
make a written demand for registration under the Securities Act of all or part
of their Registrable Securities (a “Demand Registration”). Any demand for a
Demand Registration shall specify the number of Registrable Securities proposed
to be sold and the intended method(s) of distribution thereof. Within five (5)
days following receipt of any request for a Demand Registration, Parent will
notify all other Investors holding Registrable Securities of the demand, and
each Investor holding Registrable Securities who wishes to include all or a
portion of such Investor’s Registrable Securities in the Demand Registration
(each such Investor including shares of Registrable Securities in such
registration, a “Demanding Holder”) shall so notify Parent within fifteen (15)
days after the receipt by such Investor of the notice from Parent. Upon any such
request, the Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.1.4 and the
provisos set forth in Section 3.1.1. Parent shall not be obligated to effect
more than an aggregate of three (3) Demand Registrations under this Section
2.1.1 in respect of all Registrable Securities.

 

3

 

  

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Parent has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders within
thirty (30) days of such removal, rescission or termination elect to continue
the offering; provided, further, that Parent shall not be obligated to file a
second Registration Statement until a Registration Statement that has been filed
is counted as a Demand Registration, is terminated or a majority-in-interest
fail to elect to continue the offering in accordance with the immediately
preceding clause (ii).

 

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Parent as part of their written demand for a Demand
Registration that the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering, then the
right of any Demanding Holder to include their Registrable Securities in such
registration shall be conditioned upon such Demanding Holder’s participation in
such underwriting and the inclusion of its Registrable Securities in the
underwriting to the extent provided herein. All Demanding Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such underwriting by a majority-in-interest of the
Investors initiating the Demand Registration.

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Parent and
the Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Class A Common Stock or other securities which Parent desires to sell and
the Class A Common Stock or other securities, if any, as to which registration
by Parent has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of Parent who desire to sell,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares, as applicable, the
“Maximum Number of Shares”), then Parent shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders and any Other Investors Registrable
Securities requested to be registered by the Demanding Holders pursuant to the
Other Investors Registration Rights Agreement (pro rata in accordance with the
number of securities that each applicable Person has requested be included in
such registration, regardless of the number of securities held by each such
Person), that can be sold without exceeding the Maximum Number of Shares; (ii)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (i), the Class A Common Stock or other securities
that Parent desires to sell that can be sold without exceeding the Maximum
Number of Shares; and (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the Class
A Common Stock or other securities for the account of other Persons that Parent
is obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares. In
the event that Parent securities that are convertible into Class A Common Stock
are included in the offering, the calculations under this Section 2.1.4 shall
include such Parent securities on an as-converted to Class A Common Stock basis.

 

4

 

  

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Parent and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
SEC with respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraw from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1. Notwithstanding anything to the
contrary in this Agreement, but subject to Section 4, Parent shall be
responsible for the Registration Expenses incurred in connection with a
Registration pursuant to a Demand Registration prior to its withdrawal under
this Section 2.1.5.

 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. Subject to Section 2.4, if at any time after the date
of this Agreement Parent proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by Parent for its own account or for security holders of
Parent for their account (or by Parent and by security holders of Parent
including pursuant to Section 2.1), other than the Purple Team Registration
Statement or a Registration Statement (i) filed in connection with any employee
share option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to Parent’s existing shareholders, (iii) for an offering of
debt that is convertible into equity securities of Parent, (iv) for a dividend
reinvestment plan, then Parent shall (x) give written notice of such proposed
filing to Investors holding Registrable Securities as soon as practicable but in
no event less than ten (10) days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
Investors holding Registrable Securities in such notice the opportunity to
register the sale of such number of Registrable Securities as such Investors may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). To the extent permitted by applicable securities
laws with respect to such registration by Parent or another demanding
shareholder, Parent shall cause such Registrable Securities to be included in
such registration and shall use its best efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of Parent and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof. All Investors holding
Registrable Securities proposing to distribute their Registrable Securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

5

 

  

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Parent
and the Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Class A Common Stock or other Parent securities which
Parent desires to sell, taken together with (i) the Class A Common Stock or
other Parent securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the
Investors hereunder, (ii) the Registrable Securities as to which registration
has been requested under this Section 2.2, and (iii) the Class A Common Stock or
other Parent securities, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
security holders of Parent, exceeds the Maximum Number of Shares, then Parent
shall include in any such registration:

 

(a) If the registration is undertaken for Parent’s account: (i) first, the Class
A Common Stock or other securities that Parent desires to sell that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), the Other Registrable Securities as to which piggy-back registration has
been requested pursuant to the Other Registration Rights Agreements and the
Registrable Securities of the Investors as to which registration has been
requested pursuant to this Section 2.2, together that can be sold without
exceeding the Maximum Number of Shares, with the Other Registrable Securities
and Registrable Securities being included pro rata in accordance with the number
of securities that each such Person has requested be included in such piggy-back
registration, regardless of the number of securities held by each such Person
(such proportion is referred to herein as “Pro Rata”); and (iii) third, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (i) and (ii), the Class A Common Stock or other securities for
the account of other Persons that Parent is obligated to register pursuant to
written contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares;

 

(b) If the registration is a “demand” registration undertaken at the demand of
holders of Other Registrable Securities under an Other Registration Rights
Agreement: (i) first, the Other Registrable Securities for the account of the
demanding holders under the Other Registration Rights Agreement that can be sold
without exceeding the Maximum Number of Shares, together with, if such demanding
holders are the Investors pursuant to the Other Investors Registration Rights
Agreement, any Registrable Securities as to which registration has been
requested under this Section 2.2 (pro rata in accordance with the number of
securities that each applicable Person has requested to be included in such
registration, regardless of the number of securities held by each such Person);
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Class A Common Stock or other
securities that Parent desires to sell that can be sold without exceeding the
Maximum Number of Shares; (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the Other
Registrable Securities as to which piggy-back registration has been requested
pursuant to the Other Registration Rights Agreements (excluding the holders who
exercised such demand rights) and the Registrable Securities of the Investors as
to which registration has been requested pursuant to this Section 2.2, together
that can be sold without exceeding the Maximum Number of Shares, with such Other
Registrable Securities and Registrable Securities being included Pro Rata; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Class A Common
Stock or other securities for the account of other Persons that Parent is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares; and

 

6

 

  

(c) If the registration is a “demand” registration undertaken at the demand of
Persons other than the Investors holding Registrable Securities or the holders
of Other Registrable Securities, (i) first, the Class A Common Stock or other
securities for the account of such demanding Persons that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Class A Common Stock or other securities that Parent desires to sell that
can be sold without exceeding the Maximum Number of Shares; (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Other Registrable Securities as to which
piggy-back registration has been requested pursuant to the Other Registration
Rights Agreements and the Registrable Securities of the Investors as to which
registration has been requested pursuant to this Section 2.2, together that can
be sold without exceeding the Maximum Number of Shares, with such Other
Registrable Securities and Registrable Securities being included Pro Rata; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Class A Common
Stock or other securities for the account of other Persons that Parent is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares.

 

In the event that Parent securities that are convertible into Class A Common
Stock are included in the offering, the calculations under this Section 2.2.2
shall include such Parent securities on an as-converted to Class A Common Stock
basis. Notwithstanding anything to the contrary contained above, to the extent
that the registration of the Registrable Securities of the Investors would
prevent Parent or the demanding stockholders from effecting such registration
and offering, such Investors shall not be permitted to exercise Piggy-Back
Registration rights with respect to such registration and offering.

 

2.2.3 Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw its request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to Parent of such request to withdraw
prior to the effectiveness of the Registration Statement. Parent (whether on its
own determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement
without any liability to the Investor, subject to the next sentence and the
provisions of Section 4. Notwithstanding any such withdrawal, Parent shall pay
all expenses incurred in connection with such Piggy-Back Registration as
provided in Section 3.3 by Investors holding Registrable Securities that have
requested to have their Registrable Securities included in such Piggy-Back
Registration.

 

2.3 Shelf Registration. After the date of this Agreement, subject to Section
2.4, Investors holding Registrable Securities may at any time and from time to
time, request in writing that Parent, pursuant to Rule 415, register the resale
of any or all of their Registrable Securities on Form S-3, or if Form S-3 is not
available to Parent, Form S-1; provided, however, that Parent shall not be
obligated to effect such request through an underwritten offering. As soon as
practicable after receipt of such written request, Parent will give written
notice of the proposed registration to all other Investors holding Registrable
Securities, and, as soon as practicable thereafter Parent will effect the
registration of all or such portion of Investors’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities, if any, of any other Investors joining in such request as are
specified in a written request given within fifteen (15) days after receipt of
such written notice from Parent; provided, however, that Parent shall not be
obligated to effect any such registration pursuant to this Section 2.3 if
Investors holding Registrable Securities, together with the holders of any other
securities of Parent entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at any aggregate price
to the public of less than $1,000,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

 

7

 

  

2.4 Warrant and Warrant Shares Registration Statement. On or prior to March 29,
2019 (the “Warrant and Warrant Shares Registration Filing Date”), Parent will
prepare and file with the SEC pursuant to Rule 415 a Registration Statement (the
“Warrant and Warrant Shares Registration Statement”) to register the resale of
the Warrants and the Warrant Shares, which Warrant and Warrant Shares
Registration Statement will not be treated as a Demand Registration for purposes
of Section 2.1.1 but will be treated as a Registration for all other purposes of
this Agreement, including Sections 3 and 4 hereof; provided, however, that the
Warrants and Warrant Shares of each Investor will be included for registration
in the Warrant and Warrant Shares Registration Statement only to the extent that
such Investor promptly provides to Parent upon request (and in any event at
least two (2) Business Days prior to the Warrant and Warrant Shares Registration
Filing Date) all of the information required by Section 3.4 below with respect
to the Warrant and Warrant Shares Registration Statement.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever Parent is required to effect the registration
of any Registrable Securities by Investors pursuant to Section 2, Parent shall
use its best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method(s) of distribution thereof as
expeditiously as practicable, and in connection with any such request:

 

3.1.1 Filing Registration Statement. Parent shall use its best efforts to, as
expeditiously as possible, but in no event more than forty-five (45) days, after
receipt of a request for a Demand Registration pursuant to Section 2.1, prepare
and file with the SEC a Registration Statement on any form for which Parent then
qualifies or which counsel for Parent shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
effective as soon as practicable, but in no event later than seventy-five (75)
days after the filing of such Registration Statement, and use its best efforts
to keep it effective for the period required by Section 3.1.3; provided,
however, that Parent shall have the right to defer any Demand Registration for
up to an additional fifteen (15) days, and any Piggy-Back Registration for such
period as may be applicable to deferment of any demand registration to which
such Piggy-Back Registration relates, in each case if Parent shall furnish to
Investors requesting to include their Registrable Securities in such
registration a certificate signed by the President, Chief Executive Officer or
Chairman of Parent stating that, in the good faith judgment of the Board of
Directors of Parent, it would be materially detrimental to Parent and its
shareholders for such Registration Statement to be effected at such time;
provided, further, that Parent shall not have the right to exercise the right
set forth in the immediately preceding proviso more than once in any 365-day
period in respect of a Demand Registration hereunder.

 

3.1.2 Copies. Parent shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for such
Investors may request in order to facilitate the disposition of the Registrable
Securities owned by such Investors.

 

3.1.3 Amendments and Supplements. Parent shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

 

8

 

  

3.1.4 Notification. After the filing of a Registration Statement, Parent shall
promptly, and in no event more than three (3) Business Days after such filing,
notify Investors holding Registrable Securities included in such Registration
Statement of such filing, and shall further notify such Investors promptly and
confirm such advice in writing in all events within three (3) Business Days
after the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the SEC of any stop order (and Parent shall take all actions
required to prevent the entry of such stop order or to remove it if entered);
(iv) subject to the last sentence of this Section 3.1.4, the occurrence or
existence of any pending corporate development with respect to Parent that
Parent believes may be material and that, in the determination of Parent’s Board
of Directors, makes it not in the best interest of Parent to allow continued
availability of such Registration Statement or any prospectus relating thereto;
and (v) any request by the SEC for any amendment or supplement to such
Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, Parent shall
furnish to Investors holding Registrable Securities included in such
Registration Statement and the legal counsel of such Investors copies of all
such documents proposed to be filed sufficiently in advance of filing to provide
such Investors and legal counsel with a reasonable opportunity to review such
documents and comment thereon, and Parent shall not file any Registration
Statement or prospectus or amendment or supplement thereto to which such
Investors or their legal counsel shall object. In no event shall any
notification pursuant to this Agreement contain any information which would
constitute material, non-public information regarding Parent or any of its
subsidiaries.

 

3.1.5 State Securities Laws Compliance. Prior to any public offering of
Registrable Securities, Parent shall use its best efforts to (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
Investors holding Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may reasonably request and
(ii) take such action necessary to cause such Registrable Securities covered by
the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of Parent and do any and all other acts and things that may be
necessary or advisable to enable Investors holding Registrable Securities
included in such Registration Statement to consummate the disposition of such
Registrable Securities in such jurisdictions; provided, however, that Parent
shall not be required to qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph or
take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject.

 

3.1.6 Agreements for Disposition. Parent shall enter into customary agreements
(including, if applicable, an underwriting agreement in customary form) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities. The representations, warranties
and covenants of Parent in any underwriting agreement which are made to or for
the benefit of any Underwriters, to the extent applicable, shall also be made to
and for the benefit of Investors holding Registrable Securities included in such
Registration Statement. No Investor holding Registrable Securities included in
such Registration Statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such Investor’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such Investor’s material
agreements and organizational documents, and with respect to written information
relating to such Investor that such Investor has furnished in writing expressly
for inclusion in such Registration Statement.

 

9

 

  

3.1.7 Cooperation. The principal executive officer of Parent, the principal
financial officer of Parent, the principal accounting officer of Parent and all
other officers and members of the management of Parent shall cooperate fully in
any offering of Registrable Securities hereunder, which cooperation shall
include the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 

3.1.8 Records. Parent shall make available for inspection by Investors holding
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any Investor holding
Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of Parent, as shall be necessary to enable them to exercise their due
diligence responsibility, and cause Parent’s officers, directors and employees
to supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.9 Opinions and Comfort Letters. Parent shall furnish to each Investor
holding Registrable Securities included in such Registration Statement a signed
counterpart, addressed to such Investor, of (i) any opinion of counsel to Parent
delivered to any Underwriter and (ii) any comfort letter from Parent’s
independent public accountants delivered to any Underwriter. In the event no
legal opinion is delivered to any Underwriter, Parent shall furnish to each
Investor holding Registrable Securities included in such Registration Statement,
at any time that such Investor elects to use a prospectus, an opinion of counsel
to Parent to the effect that the Registration Statement containing such
prospectus has been declared effective and that no stop order is in effect.

 

3.1.10 Earnings Statement. Parent shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11 Listing. Parent shall use its best efforts to cause all Registrable
Securities that are Class A Common Stock included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Parent are then listed or designated or, if no
such similar securities are then listed or designated, in a manner satisfactory
to Investors holding a majority-in-interest of the Registrable Securities
included in such registration.

 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, Parent shall make
available senior executives of Parent to participate in customary “road show”
presentations that may be reasonably requested by the Underwriter in any
underwritten offering.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from Parent
of the happening of any event of the kind described in Section 3.1.4(iii), (iv)
or (v), each Investor holding Registrable Securities included in such
Registration Statement shall immediately discontinue disposition of its
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Investor receives the supplemented or amended
prospectus contemplated by Section 3.1.4(iii), (iv) or (v) to the extent
required, and, if so directed by Parent, each such Investor will deliver to
Parent all copies, other than permanent file copies then in such Investor’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. Parent shall be entitled to exercise its
right under this Section 3.2 to suspend the availability of a Registration
Statement and related prospectus for a period not to exceed thirty (30) calendar
days once in any 365-day period.

 

10

 

  

3.3 Registration Expenses. Subject to Section 4, Parent shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any registration
on Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective (“Registration Expenses”),
including: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) Parent’s internal expenses (including
all salaries and expenses of its officers and employees); (v) the fees and
expenses incurred in connection with the listing of the Registrable Securities
as required by Section 3.1.11; (vi) Financial Industry Regulatory Authority
fees; (vii) fees and disbursements of counsel for Parent and fees and expenses
for independent certified public accountants retained by Parent (including the
expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1.9); (viii) the fees and expenses of
any special experts retained by Parent in connection with such registration;
(ix) any underwriting discounts or selling commissions, placement agent or
broker fees or similar discounts, commissions or fees and any related expenses
with respect to the sale of Registrable Securities by any Investor; and (x) the
fees and expenses of one legal counsel selected by Investors holding a
majority-in-interest of the Registrable Securities included in such
registration.

 

3.4 Information. Investors holding Registrable Securities included in such
Registration Statement shall provide such information as may reasonably be
requested by Parent, or the managing Underwriter, if any, in connection with the
preparation of any Registration Statement including any Registrable Securities
of the Investors, including amendments and supplements thereto, in order to
effect the registration of any Registrable Securities under the Securities Act
pursuant to Section 2 and in connection with the obligation to comply with
federal and applicable state securities laws.

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by Parent. Parent agrees to indemnify and hold harmless each
Investor, and each Investor’s officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each Person, if any, who controls
an Investor (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) (each, an “Investor Indemnified Party”), from and
against any expenses, losses, judgments, claims, damages or liabilities, whether
joint or several, arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by Parent of the Securities Act or any rule or
regulation promulgated thereunder applicable to Parent and relating to action or
inaction required of Parent in connection with any such registration; and Parent
shall promptly reimburse the Investor Indemnified Party for any legal and any
other expenses reasonably incurred by such Investor Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that Parent will not be
liable in any such case to the extent that any such expense, loss, claim, damage
or liability arises out of or is based upon any untrue statement or omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to Parent, in writing, by such selling
holder expressly for use therein. Parent also shall indemnify any Underwriter of
the Registrable Securities, their officers, affiliates, directors, partners,
members and agents and each Person who controls such Underwriter on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

 

11

 

  

4.2 Indemnification by the Investors. Each Investor selling Registrable
Securities will, in the event that any registration is being effected under the
Securities Act pursuant to this Agreement of any Registrable Securities held by
such selling Investor, indemnify and hold harmless Parent, each of its directors
and officers and each Underwriter (if any), and each other selling holder and
each other Person, if any, who controls another selling holder or such
Underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to Parent by such Investor expressly for use
therein, and shall reimburse Parent, its directors and officers, each
Underwriter and each other selling holder or controlling Person for any legal or
other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or action.
Each selling Investor’s indemnification obligations hereunder shall be several
and not joint and shall be limited to the amount of any net proceeds actually
received by such selling Investor.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

12

 

   

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

5. UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144. Parent covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC.

 

6. MISCELLANEOUS.

 

6.1 Other Registration Rights. Parent represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) the Registrable
Securities, (ii) the Founder Securities, (iii) the InnoHold Securities, (iv) the
Other Investors Registrable Securities, and (v) the Other PIPE Registrable
Securities, has any right to require Parent to register any of Parent’s capital
stock for sale or to include Parent’s capital stock in any registration filed by
Parent for the sale of capital stock for its own account or for the account of
any other Person.

 

 

13

 

  

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Parent hereunder may not be assigned or delegated by
Parent in whole or in part. This Agreement and the rights, duties and
obligations of Investors holding Registrable Securities hereunder may be freely
assigned or delegated by such Investor in conjunction with and to the extent of
any permitted transfer of Registrable Securities by such Investor. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties, to the permitted assigns of the Investors or of
any assignee of the Investors. This Agreement is not intended to confer any
rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2.

 

6.3 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to Parent, to:

 

Purple Innovation, Inc.
123 E. 200 N.
Alpine, UT 84004
Attn: Casey McGarvey
Email: casey@purple.com

With a copy to (which shall not constitute notice):

 

Dorsey & Whitney LLP
111 S. Main St., Suite 2100
Salt Lake City, UT 84111
Attn: Nolan S. Taylor
Email: taylor.nolan@dorsey.com
Fax: (801) 933-7373
Tel: (801) 933-7366

 



 

If to an Investor, to the address set forth next to such Investor’s name on
Exhibit A hereto.

 

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto or thereto or referenced herein or therein and all certificates
and instruments delivered pursuant hereto and thereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, relating to the subject matter hereof.

 

14

 

  

6.7 Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

6.8 Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Parent and Investors holding a
majority-in-interest of the Registrable Securities. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision

 

6.9 Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

6.10 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Delaware without regard
to the conflict of laws principles thereof. All actions, claims or other legal
proceedings arising out of or relating to this Agreement (a “Proceeding”) shall
be heard and determined exclusively in any state or federal court located in the
State of Delaware (or in any court in which appeal from such courts may be
taken) (the “Specified Courts”). Each party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Proceeding
brought by any party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense or otherwise, in any such Proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the
Proceeding is brought in an inconvenient forum, that the venue of the Proceeding
is improper, or that this Agreement or the transactions contemplated hereby may
not be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any Proceeding, on behalf of itself, or
its property, by personal delivery of copies of such process to such party at
the applicable address set forth in Section 6.3. Nothing in this Section 6.10
shall affect the right of any party to serve legal process in any other manner
permitted by applicable law.



 

6.11 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}

 

15

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Parent:         Purple innovation, inc.         By:     Name:                 
Title:    

 

  Investors:         Coliseum Capital Partners, L.P.           By: Coliseum
Capital, LLC,     its General Partner             By:       Name:       Title:  
          Blackwell partners llc – series A           By: Coliseum Capital
Management, LLC,     Attorney-in-Fact             By:       Name:       Title:  
          Coliseum Co-Invest Debt Fund, L.P.           By: Coliseum Capital,
LLC,     its General Partner             By:       Name:                        
Title:  

 

[Signature Page to Registration Rights Agreement]

  

 

 

 

EXHIBIT A

 
Investors

  

Name of Investor   Address of Investor Coliseum Capital Partners, L.P.  

c/o Coliseum Capital Management, LLC
105 Rowayton Avenue
Rowayton, CT 06853
Attn: Adam Gray; Christopher Shackelton; and Chivonne Cassar

Email: agray@coliseumpartners.com; chris@coliseumpartners.com;
ccassar@coliseumpartners.com

 

with a copy to (which shall not constitute notice):

 

Paul Hastings LLC
200 Park Avenue
New York, NY 10166
Attn: Barry Brooks
Email: barrybrooks@paulhastings.com

      Blackwell Partners LLC – Series A  

c/o Coliseum Capital Management, LLC
105 Rowayton Avenue
Rowayton, CT 06853
Attn: Adam Gray; Christopher Shackelton; and Chivonne Cassar

Email: agray@coliseumpartners.com; chris@coliseumpartners.com;
ccassar@coliseumpartners.com

 

with a copy to (which shall not constitute notice):

 

Paul Hastings LLC
200 Park Avenue
New York, NY 10166
Attn: Barry Brooks
Email: barrybrooks@paulhastings.com

      Coliseum Co-Invest Debt Fund, L.P.  

c/o Coliseum Capital Management, LLC
105 Rowayton Avenue
Rowayton, CT 06853
Attn: Adam Gray; Christopher Shackelton; and Chivonne Cassar

Email: agray@coliseumpartners.com; chris@coliseumpartners.com;
ccassar@coliseumpartners.com

 

with a copy to (which shall not constitute notice):

 

Paul Hastings LLC
200 Park Avenue
New York, NY 10166
Attn: Barry Brooks
Email: barrybrooks@paulhastings.com

 



 

